Citation Nr: 1303070	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  10-15 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1959 to February 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss ear is at least as likely as not etiologically related to his active service.  

2.  The Veteran's tinnitus is at least as likely as not etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for bilateral hearing loss and tinnitus.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is necessary.

I.  Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  

Service connection may be granted for certain chronic diseases, including organic diseases of the nervous system, such as a sensorineural hearing loss, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).  

In making all determinations, the Board must fully consider the lay assertions of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  The United States Court of Appeal for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson, 2 Vet. App. at 618.

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Analysis

The Veteran contends that he developed bilateral hearing loss and tinnitus as a result of his active service.  Specifically, he contends that he was subjected to long periods of hazardous noise while completing two, four-hour shifts in the engine rooms of various ships on a daily basis, without any hearing protection.  He contends that this exposure to loud engine noise directly caused his hearing loss and tinnitus.  

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2012).  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Considering first whether the Veteran has a current hearing loss disability per VA regulations, and whether he has a current tinnitus disability, the Board notes that he was afforded a VA audiological examination in March 2009.  Audiological testing results from that examination were as follows, with puretone thresholds recorded in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
55
70
LEFT
5
10
20
60
65

Maryland CNC speech recognition testing revealed speech recognition scores of 96 for both ears.  Based on these results, the examiner diagnosed bilateral sensorineural hearing loss.  The examiner additionally diagnosed bilateral constant tinnitus.  Accordingly, the Veteran clearly has a current bilateral hearing loss disability per VA regulations, and he clearly has a currently diagnosed tinnitus disability.  See 38 C.F.R. § 3.385 (2012); see also Davidson, supra. 

With respect to the second required element to establish service connection for bilateral hearing loss and tinnitus, in-service incurrence of a disease or injury, a review of the Veteran's service treatment records (STRs) reveals no indication that he complained of or was treated for hearing loss or tinnitus during his active service.  While his February 1963 separation examination showed normal, 15/15, results, bilaterally for whispered voice testing, the examination report did not contain the results of audiometric testing.  The Board acknowledges that whispered voice testing provides only a limited indication of hearing health.

In any event, the Veteran has ardently contended that he was consistently subjected to hazardous noise during while completing two, four-hour shifts on a daily basis in the engine rooms of various Coast Guard vessels.  He additionally submitted statements from former shipmates indicating that they also were subjected to intense noise while serving in ship engine rooms during the same era of the Veteran's service, and that this noise exposure similarly resulted in hearing loss and tinnitus.  

Moreover, a review of his DD Form 214 reveals that he completed training as an electrician mate and that he had sea service for a cumulative period of nearly three years and eight months.  Accordingly, considering all the evidence of record, including the Veteran's credible lay reports and the era of his service, the Board will afford him the benefit of the doubt and concede his exposure to hazardous noise during his Coast Guard service.  38 U.S.C.A. § 1154(a).  Therefore, the Board finds that the second required element to establish service connection for hearing loss and tinnitus has been met.  See Davidson, supra.

Accordingly, the remaining question before the Board is whether there is a nexus between the Veteran's current bilateral hearing loss and tinnitus, and his in-service exposure to hazardous noise.  

Here, the Board notes that the claims file is devoid of post-service evidence of hearing loss or tinnitus at any point prior to his April 2008 claim.  The Veteran indicated in an October 2008 statement, however, that he had received an earlier hearing test in September 2007 at Beltone Hearing Center, and that he was told at that time that his tinnitus with high frequency hearing loss was consistent with exposure to loud noise.  Records of this treatment, however, have not been associated with the claims file.

A private audiological evaluation dated in January 2009 additionally reflects that the Veteran had normal, sloping to severe, rising to moderately severe, sensorineural hearing loss, bilaterally.  The audiologist's statement included with the report indicated that the Veteran's audiometric configuration was consistent with noise induced hearing loss.  

The Veteran was afforded a VA audiological examination in March 2009.  The examiner noted his history of military noise exposure, from four-hour shifts in ship engine rooms, and his denial of subsequent occupational or recreational noise exposure.  The examiner also noted that while the Veteran was unsure about the date of onset of tinnitus, he did not report that it began during his service but while he was working for the phone company.  Upon conducting audiometric testing, the examiner described the Veteran's hearing loss as within normal limits from 500-2000 Hertz, sharply falling to a moderate-to-moderately-severe sensorineural hearing loss at 3000-4000 Hertz, bilaterally.  

With respect to the etiology of the Veteran's hearing loss, the examiner indicated that while the Veteran's hearing loss could suggest a history of noise exposure, it could also be due to aging and/or medical/genetic factors.  He concluded that without reviewing audiograms from the Veteran's service, he would have to resort to speculation to render an opinion regarding the claim for hearing loss.  The examiner also noted that the whisper tests were completed at enlistment and separation and that the Veteran did not report hearing loss while in service or at separation.  

The Board observes that an examiner's conclusion that a requested opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion, and before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, it must be clear that the procurable and assembled data was fully considered and the examiner must explain the basis for such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Namely, such a conclusion "should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner."  Id.  While the examiner's opinion indicates that the Veteran's hearing loss could be due to multiple potential causes, the examiner has not indicated that appropriate testing to fully consider or rule out such other factors had been completed.  Thus, it is not clear whether all procurable data with regard to the etiology of the Veteran's hearing loss had been assembled.

The examiner also appears to rely on incorrect or inadequate data in providing the foregoing opinion.  Specifically, the examiner noted that the Veteran's hearing loss began while he was working for the phone company.  The Veteran later clarified in a May 2010 statement, however, that less than a month passed before he began working at the phone company and that he did not begin having hearing loss at that time, but rather, that he began noticing his hearing loss while talking on the phone at time he began working for the phone company.  Thus, the Board observes that the VA examiner's opinion is not based on the complete evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 303-04.  Accordingly, the Board will afford the VA examiner's opinion minimal probative value.

Ordinarily, the Court's holding in Jones requires the Board to remand cases where additional information (i.e., further medical testing) may be obtained or additional expertise is necessary to render a meaningful medical opinion.  However, here, the Board believes a finding that the Veteran's hearing loss is etiologically related to his active service may still be made based on the cumulative evidence of record, even give the examiner's ambiguous opinion.  

At this point, the Board points out that when a Veteran is not shown to meet the regulatory requirements for establishing a "disability" for hearing loss at the time of separation from active service, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In other words, a veteran need not have had evidence of a hearing loss disability as defined by 38 C.F.R. § 3.385 in service, only currently; and service connection may still be warranted if the current hearing loss disability can be adequately linked to service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Here, the Veteran has submitted a January 2009 medical opinion from a certified private audiologist indicating that his specific type of hearing loss was consistent with noise induced hearing loss.  The Board observes that the audiologist did not deem it necessary to mention any other potential cause for the Veteran's hearing loss.  Moreover, while the audiologist did not specifically provide an opinion as to whether the Veteran's hearing loss was at least as likely as not related to hazardous noise exposure during his service, the record reflects and the Veteran has credibly reported he was not exposed to hazardous post-service recreational or occupational noise.  He additionally credibly reported being told that his hearing loss was consistent with high frequency hearing loss by medical professionals at Beltone Hearing Center.  

Thus, given the foregoing, the Board finds that the evidence regarding whether or not the Veteran's hearing loss was incurred as a result of his conceded in-service hazardous noise exposure is at least in equipoise, in which case the Veteran must prevail.  Accordingly, the Board finds that the medical and lay evidence of record has provided a sufficient nexus between the Veteran's in-service hazardous noise exposure and his current hearing loss to warrant service connection for the disability.  See Davidson, supra.

With respect to his diagnosed tinnitus, the March 2009 VA examiner again noted that the Veteran did not report an onset of tinnitus during service, and that his STRs did not reveal contemporaneous complaints of tinnitus.  The examiner concluded that tinnitus associated with noise exposure should have occurred in close proximity to the Veteran's military service, and therefore, opined that the Veteran's tinnitus was less likely as not incurred as a result of his reported military noise exposure.  

The Board notes, however, that the examiner did not consider the Veteran's contention that his hearing difficulty was noticed soon after his separation from service when he began working with the phone company, or the ensuing possibility that his tinnitus was developed as a result of his hearing loss.  Accordingly, the Board finds that this opinion is also not fully based on the evidence of record, and therefore entitled to only minimal probative value.  See Nieves-Rodriguez, 22 Vet. App. at 303-2004. 

Nonetheless, given the Veteran's credible and competent lay assertions that he noticed his hearing loss soon after his separation from service and his credible report that medical professionals at Beltone Hearing Center informed him that his tinnitus with high frequency hearing loss was consistent with noise exposure, the Board finds that the evidence with respect to whether or not his tinnitus is etiologically related to his in-service noise exposure is also at least in equipoise, in which case, he must again prevail.  Therefore, the Board finds that service connection is warranted for his claimed tinnitus disability.  See Davidson, supra.
 
In sum, the Board finds that the evidence of record supports a finding that the Veteran's current bilateral hearing loss and tinnitus are at least as likely as not etiologically related to his active service.  He currently suffers from bilateral hearing loss and constant tinnitus, he was exposed to hazardous noise during his active service in the Coast Guard, and medical evidence together with credible and competent lay evidence of record has at least as likely as not associated his bilateral hearing loss and tinnitus to this conceded in-service noise exposure.  

Accordingly, all doubt with respect to these claims is resolved in the Veteran's favor and his claims for service connection for bilateral hearing loss and tinnitus are granted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


